COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judge Bray and Senior Judge Duff
Argued at Alexandria, Virginia


BRENT ARTHUR M. WHITAKER

v.   Record No. 1790-95-4               MEMORANDUM OPINION * BY
                                      CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                    JUNE 4, 1996


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    M. Langhorne Keith, Judge

          Judith M. Barger, Assistant Public Defender
          (Clinton O. Middleton, Senior Assistant
          Public Defender; Office of the Public
          Defender, on brief), for appellant.
          Monica S. McElyea, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Brent Arthur M. Whitaker was convicted of malicious

wounding, and sentenced in accordance with the jury's verdict to

six years in the penitentiary.   Whitaker argues on appeal that

the trial court improperly denied him a jury instruction on

self-defense.   He also argues that the trial court erroneously

permitted the jury to consider evidence, during the sentencing

phase of the proceeding, of two felony convictions for breaking

and entering and one felony conviction for grand larceny.    We

affirm the conviction and sentence.

     On February 2, 1995, Fairfax Police Officer Elizabeth

Eppright was on foot patrol at a shopping center.    She was in

uniform and carrying a gun and a police radio.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
       Officer Eppright testified that she was walking in front of

the shopping center, about thirty yards from the entrance to a

drugstore, when she saw Whitaker and two other young males

running out of the drugstore carrying beer.   As they continued to

run, Officer Eppright ran after them and yelled "Stop, police"

several times.   The three turned to look at her, and then

continued running across the front of the shopping center.    They

turned after the last store and ran to the back of the shopping

center.    Officer Eppright pursued them and saw them standing in

back of the store, Whitaker at the top of a small incline and the

other two below him.    Officer Eppright acknowledged that Whitaker

appeared to have stopped in compliance with her order, but the

other two appeared uncertain of whether to stay or continue

running.   Eppright testified that although it was dark outside,

she had no trouble seeing due to streetlights and lights on the

rear of the building.
       Officer Eppright approached Whitaker and grabbed him by the

shoulders.   As she took Whitaker's shoulders, she turned to his

companions and told them that they had better stop as well.

Whitaker then hit her in the eye, grabbed her, pulled her towards

him and kicked and struck her repeatedly.   Officer Eppright fell

to the ground.   She then radioed for assistance and pulled her

gun.   She stood up and was face-to-face with Whitaker.   She held

onto him and told him, "I'm going to shoot you."   The gun became

stuck between Whitaker's left arm and his side.    He continued to

kick Eppright, and told her to go ahead and shoot.   She managed

                                - 2 -
to free the gun and shot Whitaker.         She testified that Whitaker

was standing sideways to her when she fired.

        Whitaker acknowledged that he and his friends had stolen the

beer.       He testified that Eppright shouted "Stop, boys, stop" and

that he did not know that she was a police officer, but instead

thought that she worked for the drugstore.        He stated that he

dropped the beer as she came around the corner, and planned to

give the beer back so that she would let him go.         He claimed that

Eppright slammed into him, grabbed him by the shoulders, shook

him, and shouted obscenities.       He shook her back and they got

into a "little struggle."       He claimed that he hit Eppright once

after she drew her gun, because he was scared.        He then tried to

flee, took two or three steps, and was shot.        Whitaker stated

that he was shot in the back; expert testimony showed that the

shot went through the lower left back of Whitaker's jacket.
        Whitaker was charged with malicious wounding of a law

enforcement officer.       He requested an instruction on self-defense

where the defendant was to some degree at fault, as well as an

instruction on the use of force to repel an assault. 1        The trial
        1
            The proposed instructions read as follows:

        H.     If you believe from the evidence that the
               defendant was to some degree at fault in
               provoking or bringing on the difficulty, and
               if you further believe that when attacked:
               (1) he retreated as far as he safely could
               under the circumstances;
               (2) in a good faith attempt to abandon the
               difficulty; and
               (3) made known his desire for peace by word
               or act; and
               (4) he reasonably feared, under the

                                   - 3 -
court indicated initially that it would allow the self-defense

instruction, but not the other instruction because it was

redundant.    On further review, the court decided to deny both

instructions.    The jury convicted Whitaker of the lesser included

offense of malicious wounding.

     At the sentencing phase, the Commonwealth introduced

evidence of several juvenile convictions, including two for

breaking and entering and one for grand larceny.    For the

breaking and entering convictions, the record indicated that

counsel was appointed and that Whitaker pled guilty, withdrew his

plea, and then re-entered it.    He was remanded to the Department

of Corrections for twelve months.    For the grand larceny

conviction, the record indicated simply that Whitaker waived

counsel, with no information on the surrounding circumstances.

Whitaker pled guilty and was ordered to make restitution and

perform community service.
                           JURY INSTRUCTIONS

     A party is entitled to have the jury instructed according to

the law favorable to his or her theory of the case if credible


             circumstances as they appeared to him, that
             he was in danger of bodily harm; and
             (5) he used no more force than was
             reasonably necessary to protect himself from
             the threatened harm, then you shall find the
             defendant not guilty.

     J.      A person in reasonable apprehension of bodily
             harm by another is privileged to exercise
             reasonable force to repel the assault, but
             the amount of force must be reasonable in
             relation to the perceived threat.

                                 - 4 -
evidence in the record supports the instruction.     See Foster v.

Commonwealth, 13 Va. App. 380, 383, 412 S.E.2d 198, 200 (1991);

Belfield v. Commonwealth, 11 Va. App. 310, 313, 398 S.E.2d 90, 92

(1990).   Where evidence tends to sustain both the prosecution's

and the defense's theory of the case, the trial court must give

requested instructions covering both theories.     Diffendal v.

Commonwealth, 8 Va. App. 417, 422, 382 S.E.2d 24, 26 (1989).      In

determining whether a jury instruction was properly refused, we

view the evidence in the light most favorable to the party who

offered the instruction.    See Martin v. Commonwealth, 13 Va. App.
524, 526, 414 S.E.2d 401, 401 (1992) (en banc).

     A person who reasonably apprehends bodily harm by another is

privileged to use reasonable force in self-defense.     Foster, 13

Va. App. at 383, 412 S.E.2d at 200; Diffendal, 8 Va. App. at 421,

382 S.E.2d at 25.   This includes the right to defend against

aggression by a police officer in certain circumstances,

including where, as here, the defendant was allegedly unaware of

the officer's status and was placed in fear of bodily harm.       See

Delacruz v. Commonwealth, 11 Va. App. 335, 398 S.E.2d 103 (1990).

     "Justifiable" self-defense arises when the defendant is

completely without fault in precipitating the incident.

"Excusable" self-defense arises when the defendant, who was at

some fault in precipitating the incident, abandons the fight and

retreats as far as he safely can before he attempts to repel the

attack.   Foote v. Commonwealth, 11 Va. App. 61, 68, 396 S.E.2d
851, 855 (1990).    The instruction offered by Whitaker was for


                                - 5 -
"excusable" self-defense--properly so, as his unlawful conduct in

stealing the beer precipitated the conflict between himself and

Officer Eppright. 2

     Even when viewed in the light most favorable to the

defendant, the evidence does not support the proposed instruction

on self-defense.      Whitaker did not retreat as far as he safely

could under the circumstances; indeed, he did not retreat at all

before striking Officer Eppright, but immediately began to

grapple with her when she tried to apprehend him.     Similarly, he

did not make known a desire for peace or make a good faith effort

to abandon the difficulty--when Officer Eppright shook him, as he

claimed, he immediately responded in kind and then struck her.

The trial court did not err in refusing to grant the proposed

instruction.
               USE OF PREVIOUS CONVICTIONS AT SENTENCING

     It is now well established that uncounseled misdemeanor

convictions can be considered for sentencing purposes.      Nichols
v. United States,         U.S.    , 114 S. Ct. 1921, 1927-28 (1994);

see also Griswold v. Commonwealth, 21 Va. App. 22, 461 S.E.2d 592
     2
       Whitaker complains primarily of the trial court's failure
to grant the self-defense instruction, but also refers to the
court's failure to grant the instruction on use of force. The
self-defense instruction covered the appropriate use of force
where the defendant was at fault. Even if the trial court erred
in refusing the instruction on self-defense, which it did not,
there would be no error in refusing the second instruction.
"When granted instructions fully and fairly cover a principle of
law, a trial court does not abuse its discretion in refusing
another instruction relating to the same legal principle." Gray
v. Commonwealth, 233 Va. 313, 351, 356 S.E.2d 157, 177-78, cert.
denied 484 U.S. 873 (1987).


                                  - 6 -
(1996).    However, this principle does not apply to felonies.    In

felony cases, the defendant has the right to counsel unless that

right is intelligently and competently waived.     Nichols, 114

S. Ct. at 1926 n.9 (citing Gideon v. Wainwright, 372 U.S. 335

(1963)).   A sentence that is based on a prior felony conviction

invalid under Gideon must be set aside.     Id. (citing United

States v. Tucker, 404 U.S. 443, 446-47 (1972)); see also James v.

Commonwealth, 18 Va. App. 746, 752, 446 S.E.2d 900, 904 (1994).
     Whitaker did not appeal his convictions directly based on

lack of counsel, but instead seeks to attack them collaterally in

this proceeding.   In the context of a collateral attack, a

"presumption of regularity" attaches to the judgment of

conviction, even where the question is waiver of constitutional

rights.    Parke v. Raley, 506 U.S. 20, 29-30 (1993).   The

Commonwealth has the burden of going forward with evidence

showing the previous convictions, which burden it satisfied here

through production of certified court records of convictions

appearing on their face to be valid.     James, 18 Va. App. at 752,

446 S.E.2d at 904; see Code § 19.2-295.1.    There must be some

evidence establishing that the defendant was represented by

counsel or had properly waived counsel in the earlier criminal

proceeding.    Id. (citing Burgett v. Texas, 389 U.S. 109, 114

(1967)).   Once the Commonwealth has made this showing, the

presumption of regularity applies to the convictions and the

defendant must produce credible evidence of a constitutional

violation in order to invalidate them.     Id.

                                - 7 -
     Here, as in James, the record of conviction for the breaking

and entering charges indicated that Whitaker was represented by

counsel.      Although the record does not affirmatively show that

counsel was present when the guilty plea was re-entered, such

evidence is not necessary under Parke and James.      Whitaker

presented no evidence that he was unrepresented by counsel when

he entered his guilty plea.     The trial court therefore did not

err in allowing the jury to consider these convictions for

sentencing purposes.
     For the conviction of grand larceny, the record indicated

that Whitaker waived counsel.     In the context of a collateral

attack, this evidence is sufficient to trigger the presumption of

regularity.     Whitaker presented no evidence to rebut the

presumption.     Accordingly, the trial court did not err in

allowing the jury to consider this conviction for sentencing

purposes. 3    For these reasons, we affirm Whitaker's conviction.

                                                      Affirmed.




     3
       Whitaker argues that the grand larceny conviction was
inadmissible because the records did not show a "final order of
conviction." The records showed that Whitaker pled guilty and
was ordered to perform community service and make restitution and
was placed on supervised probation. The judge also checked off a
box indicating that "imposition of any and all other dispositions
is withheld indefinitely." While the form is somewhat ambiguous,
it indicates a guilty plea followed by imposition of a penalty,
and the record of conviction was admissible under Code
§ 19.2-295.1.



                                  - 8 -